UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14D-9 (Amendment No. 3) Solicitation/Recommendation Statement Under Section 14(d)(4) of the Securities Exchange Act of 1934 Span-America Medical Systems, Inc. (Name of Subject Company) Span-America Medical Systems, Inc. (Name of Person Filing statement) Common Stock, no par value (Title of Class of Securities) (CUSIP Number of Class of Securities) Marcel Bourassa President Span-America Medical Systems, Inc. 70 Commerce Center Greenville, South Carolina 29615 (Name, Address and telephone Number of Person Authorized to Receive Notices and Communications on behalf of the Person Filing Statement) with copies to: Eric K. Graben Wyche, P.A. 44 East Camperdown Way Greenville, South Carolina 29601 ☐ Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Purpose of Amendment . This Amendment No. 3 (this “ Amendment ”) amends and supplements the Solicitation/Recommendation Statement on Schedule 14D-9 of Span-America Medical Systems, Inc., a South Carolina corporation (“ Span-America ”), filed with the United States Securities and Exchange Commission (the “
